Citation Nr: 9905934	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-18 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic allergies.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to service connection for a chronic low back 
disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for glaucoma.  

6.  Entitlement to service connection for heart disease, 
manifested by chest pain.  

7.  Entitlement to service connection for a disorder of the 
ears.  

8.  Entitlement to service connection for a disorder 
manifested by pain on the left side of the head.  

9.  Entitlement to service connection for chronic nosebleeds.  

10.  Entitlement to service connection for a dental disorder.  

11.  Entitlement to a compensable rating for a lipoma of the 
back.  

12.  Entitlement to a compensable rating for residuals of 
surgery for a flexion deformity of the right fifth finger.  

13.  Entitlement to a compensable rating for hemorrhoids.  

14.  Entitlement to a compensable rating for chondromalacia 
of the left patella.  

15.  Entitlement to a compensable rating for chondromalacia 
of the right patella.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active service from December 1976 to June 
1995.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection but assigned 
noncompensable ratings for each disability listed on the 
title page for which a compensable rating is sought.  A 10 
percent evaluation was assigned under 38 C.F.R. § 3.324 for 
multiple noncompensably rated service-connected disabilities 
which interfered with employment.  Service connection was 
denied for each disability listed on the title page for which 
service connection is sought.  

A notice of disagreement (NOD) was filed as to all actions 
taken in the June 1996 rating action and after a statement of 
the case (SOC) was issued, the appeal was perfected by filing 
VA Form 9 in April 1997.  Following the veteran's testimony 
at an August 1997 RO hearing and VA examinations in 1997, an 
April 1998 rating action granted service connection and 
assigned noncompensable ratings for arthralgia of the right 
wrist, a left ankle sprain, and a sprain of the left fourth 
finger and also service connected and assigned a 10 percent 
rating for residuals of an injury with dislocation of the 
right thumb.  

An April 1998 supplemental SOC (SSOC) described the issues as 
listed on the title page of this decision and the cover 
letter notified the veteran that the grants of service 
connection for the four conditions (right wrist, left ankle, 
left fourth finger, and right thumb) resolved the appeal as 
to those issues which would not be referred to the Board for 
appellate consideration.  It was alleged in the January 1999 
Informal Hearing Presentation that despite the April 1998 
grant of an "increased rating" (10 percent) for right thumb 
disability, the appeal remained active because the maximum 
rating had not been granted, citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  However, the April 1998 rating action 
did not granted an 'increased' rating but had granted service 
connection and assigned an initial 10 percent rating.  To 
have initiated an appeal would have required the filing of an 
NOD, which was not done in this case.  Accordingly, the 
ratings assigned for the four disabilities which were first 
service-connected by the April 1998 rating action are not at 
issue.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 
1997) (an award of service connection is a full grant of the 
benefit sought and any rating assigned is a separately 
appealable issue).  

On the other hand, although the April 1998 rating action 
granted of service connection for a left ankle disorder, the 
attachment to the original July 1995 claim specifically 
claimed service connection for a right ankle disorder and the 
original SOC had described the disability simply as a 
"chronic ankle condition" without specifying which ankle.  
Also, at the August 1997 RO hearing the veteran testified 
that he was seeking service connection for disorders of both 
ankles (pages 10 and 11 of that transcript).  Thus, the claim 
for service connection for a right ankle disorder remains for 
appellate consideration.  

Thereafter, the case was certified to the Board for appellate 
review and by letter of August 21, 1998 the appellant was 
informed that he could request a change in representation, a 
personal hearing or submit additional evidence within 90 days 
from the date of the letter.  

On November 13, 1998, within the 90 day period, the Board 
received "additional evidence" from the appellant, without 
a written waiver of entitlement to initial RO consideration.  
See 38 C.F.R. § 20.1304 (1998).  This consisted in part of a 
September 1998 statement from a nurse at the Noble Army 
Health Clinic referring to treatment since January 1996 for 
hypertension, glaucoma, and nephrotic syndrome.  Also 
received was a September 1998 statement from William Parry, 
M.D. concerning hypertension and a biopsy which found 
glomerulonephritis.  Also received were treatment notes of 
Dr. Parry from June to September 1998 and a July 1998 
pathology report reflecting that a kidney biopsy found 
glomerulonephritis.  

Thus, it appears that the veteran may be attempting to claim 
service connection for a kidney disorder, to include either 
nephrotic syndrome or glomerulonephritis.  If so, it is 
unclear whether it is claimed as having been incurred during 
service or as a chronic disease which manifested to a 
compensable degree within the first post service year, or as 
secondary to or aggravated by hypertension (for which service 
connection is also claimed).  

38 C.F.R. § 20.1304(a) (1998) provides, in part, that an 
appellant may submit additional evidence within the 90 day 
period after notice of certification and transfer of the 
claim file to the Board, subject to the requirement of 
38 C.F.R. § 20.1304(c).  In turn, 38 C.F.R. § 20.1304(c) 
provides that "[a]ny pertinent evidence submitted [under 
§ 20.1304] must be referred to the [RO] for review and 
preparation of a [SSOC] unless this procedural right is 
waived" in writing.  

Here, the veteran has submitted additional evidence which is 
new, in that it was not previously on file.  However, no 
written waiver of initial consideration of this evidence by 
the RO has been file.  Having received this "additional 
evidence" within the 90 day period and in the absence of a 
written motion demonstrating good cause for the delay, the 
Board is precluded by regulation from considering this 
"evidence" in conjunction with the present appeal.  
Therefore, the "additional evidence" is hereby referred to 
the RO for initial consideration pursuant to 38 C.F.R. 
§ 20.1304 (1998).  

While this case must be remanded for due process purposes, 
the Board draws the RO's attention to contentions in the 
Informal Hearing Presentation concerning an alleged need for 
further evidentiary development, e.g., VA examinations and a 
need for independent medical evidence .  However, the Board 
declines at this time to specifically remand the case for 
such development.  

Accordingly, the case is remanded for the following:  

1.  The RO should take all appropriate steps to 
ensure that all evidence submitted by the veteran 
has been associated with his claim file.  

2.  The RO should clarify whether the veteran is 
also claiming service connection for a kidney 
disorder and, if so, the basis for that claim (i.e., 
service incurrence, presumptive service connection, 
or secondary service connection).  

The RO should readjudicate the issues on appeal in 
light of the additionally submitted evidence to 
determine if any of the claims may now be granted.  

This should include the issue of service connection 
for a right ankle disorder and, if it is claimed, 
service connection for a kidney disorder.  

If any determination remains adverse to the veteran 
in any way, he and his representative should be 
furnished an SSOC in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a summary of the 
additional evidence submitted, any additional 
applicable laws and regulations, and the reasons and 
bases for the decision reached.  

The RO should also consider any other claims (e.g., 
service connection for kidney disease or increased 
ratings for service-connected disabilities of the 
left ankle, left fourth finger, right wrist or right 
thumb) which are pending or which are filed after 
this remand and take such action as is appropriate, 
to include where applicable notification of and such 
information as is required concerning appellate 
rights.  

3.  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Veterans 
Appeals for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1997) 
(Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, 
directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


